DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021, has been entered.

Status of Claims
Claims 1-5 and 23-36 are amended.
Claims 6 and 8-22 are canceled.
Claims 1-5, 7, and 23-36 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Applicant relies on CosmoKey Solutions GmbH & CO. v. Duo Security LLC (“CosmoKey”) to support this contention.  Examiner respectfully disagrees.  In CosmoKey, the Federal Circuit found that the claims, which related to authentication, were patent eligible because the claims and specific improvements to authentication, including two communication channels and a mobile phone.  Here, however, the claims and specification appear to fail to recite such specific improvements.  As currently recited, the use of the blockchain simply serves to link the use of the abstract ideas of storing transaction information, validated relationships between users, authenticating users, and authorizing transactions to a particular technological environment, i.e., the blockchain environment.  Therefore, this ground of rejection is maintained.

35 U.S.C. § 103
Applicant contends that the cited prior art fails to disclose “authenticating the user with the information stored in the blockchain without using centrally stored user information.”  Examiner respectfully disagrees as, upon further consideration of Kortina and Seger, the combination of Kortina and Seger discloses this element as discussed in detail in the 35 U.S.C. § 103 rejection below.  Briefly, however, Kortina is now used as the primary reference and discloses authenticating the user (¶ 83: user logging into payment/trust service).  Kortina appears to use a conventional database to store the authentication data.  However, Seger discloses storing user data that may be used to authenticate a user, such as KYC information, in encrypted form in a blockchain.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kortina such that it uses a blockchain rather than a conventional database to store such data.  One of ordinary skill in the art would have been motivated to do so as information stored within a blockchain is nearly immutable, thereby making the transactions carried out in the Kortina system more difficult to repudiate, which reduces fraud.  Accordingly, this ground of rejection is maintained for the independent claims.
Applicant’s remarks regarding this ground of rejection of claims 26-28, 32, and 36, on pp. 13-14 of the remarks filed on November 29, 2021, have been considered and found persuasive.  Accordingly, this ground of rejection of claims 26-28, 32, and 36 is withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 10, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, and 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-5, 7, and 23-28 are directed towards a machine, claims 29-32 are directed towards a process, and claims 33-36 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of authorizing transactions between parties based on whether the parties trust each other.  In particular, the claim 
digitally encrypting information for a user and storing the encrypted information in a blockchain as part of enrolling the user in a blockchain-based authentication and transaction platform, wherein the enrolling is performed prior to authorizing transactions or storing records of transactions involving the user; 
storing, in the blockchain, validation records for other users validated by the user; 
authenticating the user with the information stored in the blockchain without using centrally stored user information and authorizing transactions between the user and one or more of the other users validated by the user; and 
storing records of the transactions in a user profile for the user in the blockchain.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the operation of digitally encrypted information is simply reciting an instruction to perform the abstract idea (encrypting identity information) using a computer, i.e., 
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as discussed above, digitally encrypted identity information is an example of applying the abstract idea using a computer and the use of the blockchain generally links the use of the abstract idea to a particular technological environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 29 and 33: Claims 29 and 33 recite abstract ideas similar to those discussed above in connection with claim 1.  However, claims 29 and 33 fail to recite any additional elements to those discussed above that could recite a practical application.  Therefore, claims 29 and 33 also fail to recite a practical application or significantly more than the abstract ideas.


Per Claims 2-5, 7, 23-28, 30-32, and 34-36: Claims 2-5, 7, 23-28, 30-32, and 34-36 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims fails to recite patent eligible subject matter for the following reasons:
Claim 2 recites the additional element of providing identity data to a requesting party.  However, this is insignificant extra-solution activity as it fails to place a meaningful limit on the abstract ideas.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity as it recites transmitting data over a network.  See MPEP 2106.05(d)(II).
Claim 3 recites data that comprises the economic identity.  This simply further describes the abstract ideas identified in claim 1.
Claim 4 recites data that comprises the economic identity.  This simply further describes the abstract ideas identified in claim 1.
Claim 5 recites the abstract idea of using an image of a person to authorize a transaction, which is a Certain Method of Organizing Human Activities.
Claim 7 recites additional details of the transaction.  This simply further describes the abstract ideas identified in claim 1.
Claims 23, 30, and 34 recite the abstract idea of accepting a request from another user to establish the trust relationship, which is a Certain Method of Organizing Human Activities.  Further, the enrollment engine to enroll a user is an instruction to apply the 
Claims 24, 31, and 35 recite the abstract idea of establishing an identifier for a person, which is a Certain Method of Organizing Human Activities.  The storing information is insignificant extra-solution activity as it fails to place a meaningful limit on the abstract ideas (see MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is storing information in memory (see MPEP 2106.05(d)(II)).
Claim 25 recites the abstract idea of designating information as the unique identifier, which is a Certain Method of Organizing Human Activities.
Claims 26, 32, and 36 recite the abstract idea of determining a recipient of the transaction, general first authentication data, verifying the first authentication data, decrypting an image of the recipient, generating second authentication data, and determining the second person is the recipient and authorizing the transaction, which recite both Mental Processes as well as Certain Methods of Organizing Human Activities.  The operations of receiving indications and transmitting the decrypted image recite insignificant extra-solution activities as they fail to recite meaningful limits on the abstract ideas (see MPEP 2106.05(g)) and well-understood, routine, and conventional activities as sending and receiving data over a network (see MPEP 2106.05(d)(II)).
Claim 27 recites the additional elements of requesting and receiving data.  However, this is insignificant extra-solution activities as it fails to place meaningful limits on the abstract ideas (see MPEP 2106.05(g)) and well-understood, routine, and conventional activities as sending and receiving data over a network (see 
Claim 28 recites the abstract idea of establishing a trust relationship between users to a transaction, which is a Certain Method of Organizing Human Activities.  It also recites the additional elements of storing various data in the blockchain.  However, these additional elements fail to recite a practical application because it recites insignificant extra-solution activities as they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they also recite well-understood, routine, and conventional activities as storing information in memory.  See MPEP 2106.05(d)(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7, 23, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0137789 to Kortina et al. in view of U.S. Patent No. 9,397,985 to Seger, II et al.
Per Claim 1: Kortina discloses:
A computing device comprising one or more processors and one or more computer-readable storage media having stored therein computer-executable instructions for causing the one or more processors, when programmed thereby, to perform decentralized authentication operations comprising: (see Kortina at ¶ 31: The example computer system 100 includes a processor 102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), one or more application specific integrated circuits (ASICs), one or more radio-frequency integrated circuits (RFICs), or any combination of these), a main memory 104, and a static memory 106, which are configured to communicate with each other via a bus 108.)
wherein the enrolling is performed prior to authorizing transactions or storing records of transactions involving the user; (see Kortina at ¶ 54: Initially, a user signs up through a process via various modules and links. In one embodiment the user enters into the user profile in the trust based transaction system personal profile information, for example, electronic mail address (email) or mobile telephone number. The personal profile information establishes the user's identity within the trust based transaction system.)
storing, [[in the blockchain]], records for other users validated by the user; (see Kortina at ¶ 35: The financial trust graph is a sum-total of data stored in the system See also ¶ 53: In a third state 280, each user trusts the other user. In this state, user B can pull money from user A without further authorization from user A. Likewise, user A can pull money from user B without further authorization from user B.)
authenticating the user with the information [[stored in the blockchain without using centrally stored user information]] and authorizing transactions between the user and one or more of the other users validated by the user; and (see Kortina at ¶ 83: User A is then prompted to log in 620.  See also ¶ 66: Now, turning to transactions 1 and 2, when Bill requests 528, 530 money from Steve, the transaction is already authorized (or pre-approved) by Steve because of the trusted financial link. Accordingly, once the request is made by Bill, Steve now can decide to reject 532 the transaction up to some predefined time period, e.g., 24 hours, after the transaction is initiated. A message can be sent to Bill and/or Steve if the transaction is rejected. If the transaction is not rejected within the predetermined time period, Steve's account is debited 534, 536.)
storing records of the transactions in a user profile for the user [[in the blockchain]]. (see Kortina at ¶ 76: For each transaction all information on each step of the transaction is stored in the system transaction history database 230 with time stamps and all relevant metadata in order to facilitate credit-worthiness scoring. In one embodiment 
However, Kortina fails to disclose, but Seger, an analogous art of blockchain-based identity systems, discloses:
digitally encrypting information (e.g., know your customer information) for a user and storing the encrypted information in a blockchain as part of enrolling the user in a blockchain-based authentication and transaction platform; (see Seger at 14:42-45: At operation 324, the second information may be encrypted. The second information may be encrypted with a second public key associated with the second party.  See also 15:2-5: At operation 340, ledger 302 may reach a consensus via a consensus protocol. At operation 342, a new instance of the distributed ledger, including the addition of the second information transaction 330, may be created and distributed.  See also 6:7-11: Continuing the non-limiting example, the information may include and/or be associated with one or more of know your customer (KYC) data; anti-money laundering (AML) data; and/or other financial data.  See also 5:36-44: In some implementations, the distributed ledger may include one or more of a public ledger, a blockchain, a consensus ledger, a distributed database, and/or another verified record log. In some implementations, the distributed ledger may include a public distributed ledger. By way of non-limiting example, the public distributed ledger may include a Ripple® ledger. In some implementations, the distributed ledger may include a private distributed ledger provided and/or managed by system 100.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Kortina so that it uses a blockchain to store the user data rather 

Per Claims 29 and 33: Claims 29 and 33 recite subject matter similar to that discussed above in connection with claim 1.  Accordingly, claims 29 and 33 are rejected using a similar rationale as claim 1.

Per Claim 2: The combination of Kortina and Seger discloses the subject matter of claim 1, from which claim 2 depends.  Kortina further discloses:
wherein the operations further comprise providing information in the user profile of the user to a requesting party, wherein the requesting party is another user in the blockchain-based authentication and transaction platform. (see Kortina at ¶ 42: When a user, e.g., user A is logged into the system and is viewing a profile page 165 of another user, e.g., user B, user A sees some basic information and a list of actions within the trust based financial system. The basic information includes identifying the user profile, e.g., user B 167, a short biography of user B 168, and identities verified 169 by the system.)

Per Claim 3: The combination of Kortina and Graves discloses the subject matter of claim 1, from which claim 3 depends.  Kortina further discloses:
wherein the user profile of the user further comprises at least one of employment history information, education history information, property ownership information, or medical history information for the user, and (Examiner’s Note: the claimed specific data of employment history information, education history information, property ownership information, or medical history information has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this data other than storing it.  However, for compact prosecution purposes, the following citation is provided: see Kortina at ¶ 119: In addition to the information noted previously, the user profile of the user also includes publicly available, or otherwise objective or hard, information about the user, including data such as birth date, residence information, educational background, and employment information. The transaction activities include transaction information, or example, with whom transactions were conducted, an aggregate number of transactions, the value of those transactions, and how successful were the transactions (e.g., no charge backs or reversals and/or no fraud).)
However, Kortina fails to disclose, but Seger discloses:
wherein the at least one of employment history information, education history information, property ownership information, or medical history information is stored in the blockchain. (see Seger at 3:9-18: In some implementations, for example, the various applications may include: exchange of financial information; managing rewards points; storing and exchanging transaction-specific payment tokens; facilitating remittance services; reconciling accounts across disparate entities (e.g., subsidiaries and/or partners); consolidating discrete business unit ledgers; replacing legacy core settlement systems; transferring health care information; and/or other applications.)


Per Claim 7: The combination of Kortina and Seger discloses the subject matter of claim 1, from which claim 7 depends.  Kortina further discloses:
wherein the transactions comprise at least one of a funds transfer, medical treatment authorization, or food assistance authorization. (see Kortina at ¶ 45: The example interface includes a selection button to charge 181, an amount to charge 182, who payment is to 183, and an optional field 184 a for additional description and optional selection button to add attachments 184 b.)

Per Claims 23, 30, and 34: The combination of Kortina and Seger discloses the subject matter of claims 1, 29, and 33, from which claims 23, 30, and 34 depend, respectively.  Kortina further discloses:
wherein the other users validated by the user are validated through acceptance, by the other users, of a request or invitation to connect from the user, (see Kortina at ¶¶ 63-64: If the system returns that no user matches the criteria, user A is prompted to automatically invite them to the service and established a trusted relationship. In another example, while logged in to the system user A can enter the email address, phone 
the user and the other users in the blockchain-based authentication and transaction platform having been enrolled by an enrollment engine of the blockchain-based authentication and transaction platform. (see Kortina at ¶ 54: Initially, a user signs up through a process via various modules and links. In one embodiment the user enters into the user profile in the trust based transaction system personal profile information, for example, electronic mail address (email) or mobile telephone number. The personal profile information establishes the user's identity within the trust based transaction system. The user profile also includes a social profile, for example, details of the user's online social network or networks. The user also enters credit card or other financial profile information, for example, credit card accounts, bank accounts, and other financial transaction instruments. The financial information is verified with test authorizations and 
However, Kortina fails to disclose, but Seger discloses:
wherein the blockchain is a permissioned blockchain (see Seger at 5:42-44: In some implementations, the distributed ledger may include a private distributed ledger provided and/or managed by system 100.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kortina so that the system uses a permissioned blockchain rather than a conventional database as disclosed in Seger.  One of ordinary skill in the art would have been motivated to do so to limit who may add profile information, thereby decreasing opportunities for fraud.

Claims 4, 24, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kortina and Alastair as applied to claims 1, 29, and 33 above, and further in view of U.S. Patent Pub. No. 2019/0197534 to Alastair.
Per Claim 4: The combination of Kortina and Seger discloses the subject matter of claim 1, from which claim 4 depends.  However, the combination of Kortina and Seger fails to disclose, but Alastair, an analogous art of blockchain, discloses:
wherein the information for the user that is digitally encrypted and stored in the blockchain comprises an image of the user and at least one of a name, government identifier, fingerprint, or eye pattern information. (see Alastair at ¶ 31: Preferably, data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seger to include the data disclosed in Alastair.  One of ordinary skill in the art would have been motivated to include such information to, for example, securely facilitate the exchange of such information.

Per Claims 24, 31, and 35: The combination of Kortina and Seger discloses the subject matter of claims 1, 29, and 33, from which claims 24, 31, and 35 depend, respectively.  However, Kortina fails to disclose, but Seger discloses:
wherein the digitally encrypted information for the user is stored in a block of the blockchain, the operations further comprising, as part of the enrolling the user in the blockchain-based authentication and transaction platform: (see Seger at 14:42-45: At operation 324, the second information may be encrypted. The second information may be encrypted with a second public key associated with the second party.  See also 15:2-5: At operation 340, ledger 302 may reach a consensus via a consensus protocol. At operation 342, a new instance of the distributed ledger, including the addition of the second information transaction 330, may be created and distributed.  See also 6:7-11: Continuing the non-limiting example, the information may include and/or be associated with one or more of know your customer (KYC) data; anti-money laundering (AML) data; and/or other financial data.  See also 5:36-44: In some implementations, the distributed ledger may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Kortina so that it uses a blockchain to store the user data rather than a centralized storage system as disclosed in Seger.  One of ordinary skill in the art would have been motivated to do so as information stored within a blockchain is nearly immutable, thereby making the transactions carried out in the Kortina system more difficult to repudiate, which reduces fraud.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2008/0127296 discloses a method of and system for assuring a person's identity. A first party registers with an identity service and gives that service a first set of answers to a set of questions and additional data; the identity service gives the first party identification information; and the first party, through interacting with the identity service, establishes its identity with a second party. To do this, the first party gives the second party the identification information and a second set of answers to the set of questions. The second party sends the identification information and the second set of answers to the identity service. The service analyzes the identification information and the 
U.S. Patent Pub. No. 2019/0288854 discloses a method, apparatus, node, system for blockchain-based identity authentication. The method includes: receiving an authentication request sent by an authenticated party node, in the case that it is determined that the identity information of the authenticated party node and identity proof publishing node, and a digital signature of the identity proof publishing node on the identity information of the authenticated party node have been written into a blockchain, verifying the digital signature according to a public key of the identity proof publishing node; after the digital signature passes the verification, determining whether the authenticated party node has mastered a private key corresponding to the public key of the authenticated party node; and in the case that it is determined that the authenticated party node has mastered the private key, it is determined that the authenticated party node passes the identity authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685              

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685